--------------------------------------------------------------------------------

EXHIBIT 10.6



 
SHARE EXCHANGE AGREEMENT
 
THIS SHARE EXCHANGE AGREEMENT (this “Agreement”) is made as of December  17,
2010 (the “Closing Date”), by and among IA Global, Inc., a corporation organized
and existing under the laws of the State of Delaware (the “Company” or “IAGI”)
and Innovative Software Direct Plc, (CN: 051115204) a public limited company
incorporated under the laws of England whose registered office is at The Studio,
East Batterlaw Farm, Hawthorn, Seaham, County Durham SR7 8RP (the “Seller”),
related to the ownership of Powerdial Systems Limited, (CN: 02862816) a private
limited company incorporated under the laws of England whose registered office
is at The Studio, East Batterlaw Farm, Hawthorn, Seaham, County Durham SR7 7RP,
a VOIP Provider (“Systems”) and its wholly owned subsidiary Powerdial Services
Limited (CN: 02796602) a private limited company incorporated under the laws of
England whose registered office is at The Studio, East Batterlaw Farm, Hawthorn,
Seaham, County Durham SR7 8RP, a VOIP Provider (“Services” and together with
Systems, the “UK Companies”).
 
 
P r e l i m i n a r y  S t a t e m e n t s
 
A.     The Company desires to acquire the entire issued share capital of Systems
on a fully diluted basis, including all outstanding options and warrants to
purchase shares ( the “Systems Shares”), in exchange for the consideration set
out in Section 1 of this Agreement.
 
B.      The parties hereto agree that the shares of IAGI common stock to be
issued pursuant to this Agreement (the “IAGI Shares”) have an agreed upon value
of $1.00 per share based on a premium of 39 cents to the closing price on the
day of the conclusion of the negotiations.
 
C.     [The IAGI Shares shall not be registered and shall not have registration
rights associated with them. The IAGI Shares shall be restricted in accordance
with the applicable resale regulations of the Securities and Exchange Commission
and are subject to a lock-up agreement for six months.
 
D.     If the UK Companies increase EBIDTA by $250,000 for a total greater than
$1.9 million of EBIDTA either via merger or organic growth by the end of the
fiscal year ended March 31, 2012, the Company will issue an additional 500,000
shares of IAGI common stock. The additional IAGI Shares shall not be registered
and shall not have registration rights associated with them. The additional IAGI
Shares shall be restricted in accordance with the applicable resale regulations
of the Securities and Exchange Commission. If the Seller has been able to meet
the stated earnings requirements listed above, these additional restricted
shares will be issued by March 31, 2012.
 
E.     With the assistance of certain affiliates of the Seller and the Company
investor networks, the Company will issue in a private placement up to US$2
million of additional IAGI common stock after the closing of the transaction.
These shares will be issued with attendant registration rights for a PIPE
transaction. The post merger board of the Company will address the pricing and
the terms of sale of the additional shares and approval of the acquisitions
below. The funds received by Company in the foregoing financing will be used to
acquire VOIP IT, or telecom companies and/or general working capital purposes
subject to IAGI board of directors approval.
 

 
1

--------------------------------------------------------------------------------

 

 
NOW, THEREFORE, for and in consideration of the promises, covenants and
agreements contained herein, and other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the parties do
covenant, agree, represent, warrant and stipulate as follows:
 
A g r e e m e n t
 
1.   PURCHASE AND EXCHANGE
 
1.1   Purchase of Systems Shares.  The total purchase price for the Systems
Shares (subject to adjustment under Section 1.4) shall be:



 
(a)
the allotment and issue to the Seller of 2,400,000 IAGI Shares as described in
section 1.2 below:



1.2   Issuance of IAGI Shares.  Subject to the terms and conditions set forth
herein, the Company hereby allots and issues to the Seller, credited as fully
paid and free and clear of any liens and encumbrances, 2,400,000 IAGI Shares
which includes a restrictive legend, as set forth in Section 3.18, within twenty
(20) business days of the Closing Date and will deliver to the Seller duly
executed certificates for such shares.


1.3   Transfer of Systems Shares to the Company.  Subject to the terms and
conditions set forth herein, the Seller hereby transfers to the Company free and
clear of any liens and encumbrances, the Systems Shares, which represent the
entire issued share capital of Systems on the Closing Date and shall deliver to
the Company all share certificates representing the Systems Shares on the
Closing Date.


1.4   Earn Out.



 
(a) 
For the purposes of this Section 1.4:-



“Earn Out” means the additional consideration for the Systems Shares calculated
and payable in accordance with this Section 1.4 and Schedule 1.4;


“Earn Out Accounts” means the accounts to be prepared pursuant to this Section
1.4 and Schedule 1.4 and comprising a consolidated profit and loss account
dealing with the profits and losses of the UK Companies for the period from the
Closing Date and ending on the Earn Out Date and a statement of the EBITDA;
 
 
2

--------------------------------------------------------------------------------

 
 
“Earn Out Date” means 31 March 2012;


“EBITDA” means [the aggregate of the net profits before interest, tax,
depreciation and amortisation of the UK Companies during the period of the Earn
Out Accounts calculated in accordance with this Section 1.4 and Schedule 1.4];
and

“Independent Accountant” means a chartered accountant of at least ten years’
qualification appointed in accordance with Section 1.5.



 
(b) 
The Seller shall prepare the Earn Out Accounts on the bases set out in Schedule
1.4 and shall deliver a copy of the Earn Out Accounts so prepared to the Company
within [12] weeks after the Earn Out Date (or such later date as the Seller and
the Company may agree in writing).




 
(c) 
The Company will review the Earn Out Accounts as delivered by the Seller under
Section 1.4(b), such review to be completed within [15] business days of such
delivery. If the Company does not notify the Seller within such period of any
objection, the Earn Out Accounts shall be deemed to be agreed upon the expiry of
such period.




 
(d) 
If the Company notifies the Seller of any objection pursuant to Section 1.4(c),
the Seller and the Company shall use their respective reasonable endeavours to
agree the Earn Out Accounts within [10] business days after the Company has
notified the Seller under Section 1.4(c).


 

 
(e) 
If the Seller and the Company are unable to agree on any specific matter
comprised within or which affects the Earn Out Accounts by the end of the period
specified in Section 1.4(d), either the Seller or the Company may elect that the
Earn Out Accounts be referred to an Independent Accountant for resolution.


 

 
(f) 
 The Seller and the Company shall severally procure that all records, working
papers, and other information as may be reasonably required for the purposes of
this Section 1.4 by the other, their advisers and the Independent Accountant
shall (to the extent that the foregoing are within their control) promptly be
made available upon request and generally provide all reasonable assistance
necessary for the preparation, agreement and determination of the Earn Out
Accounts, the preparation of any notification referred to in this Section 1.4
and the resolution of any dispute in relation to the same.




 
(g) 
On the same day as the date on which the Earn Out Accounts are:-




 
(i)
agreed between the Company and the Seller; or






 
 
3

--------------------------------------------------------------------------------

 

 
(ii)
determined by the Independent Accountant; or

 
 
 
(iii)
deemed agreed pursuant to Section 1.4(c), the Earn Out Accounts as so agreed or
determined shall be final and binding on the parties and shall be deemed
certified.

 
 
 
(h)
The Earn Out shall be satisfied by the allotment and issue to the Seller of
500,000 IAGI Shares if the EBITDA exceeds $1,900,000.

 
 
(i)
Within five business days after the certification of the Earn Out Accounts, the
Company shall allot and issue to the Seller in satisfaction of the Earn Out,
credited as fully paid and free and clear of any liens and encumbrances, 500,000
IAGI Shares and shall deliver to the Seller duly executed certificates for such
shares.

 
 
 (j)
Any determination concerning the matters referred to in this Section 1.4 which
is made by an Independent Accountant shall be made in accordance with the
provisions of Sections 1.4 and 1.5 and Schedule 1.4.



 
(k)
The Company acknowledges that, having regard to the Earn Out and the method of
its calculation, the Seller has a legitimate interest in ensuring that the
EBITDA is maximised. The Company agrees that throughout the period from the
Closing Date to the Earn Out Date it will procure that the business of the UK
Companies is carried on in the ordinary course and it shall not take any action
with the sole and deliberate intention of reducing the amount of the Earn Out
and use its reasonable endeavours to maximise the EBITDA having due regard to
prudent commercial practice.  The Company undertakes that throughout the period
from the Closing Date to the Earn Out Date it will:

 
 
(i)
not enter into any transaction outside the ordinary course of business;

 
 
 
(ii)
not dispose of any material asset of the UK Companies;

 
 

 
(iii)
procure that all transactions entered into by the UK Companies shall be on
normal commercial terms such as would be appropriate between independent parties
contracting at arm’s length;



 
(iv)
procure the introduction of new business to the UK Companies and secure funding
of $2,000,000 (less the amount of cash consideration to be paid to the Seller in
accordance with Section 1.1(b)) by 30 April 2011 for investment in the UK
Companies to enable the acquisition of VOIP IT or telecommunications
acquisitions;


 
 
 
4

--------------------------------------------------------------------------------

 
 
 
 



 
(v)
not dispose of any of the share capital of the UK Companies;




 
(vi)
deliver to the Seller copies of monthly management accounts of the UK Companies
within four weeks of each month end;




 
(vii)
hold board meetings of the UK Companies not less frequently than once every
calendar quarter and that the Seller shall be entitled to receive reasonable
notice of and be represented at such meetings (but not vote); and




 
(viii)
procure (save to the extent required by law) that the UK Companies shall
continue to trade and shall not be wound up.



1.5  Independent Accountant



 
(a)
Any Independent Accountant to be appointed under this Agreement shall be
nominated jointly by the Seller and the Company [or, in the absence of agreement
within seven days of any such party becoming entitled to appoint an Independent
Accountant, to be nominated upon request by such party by the President for the
time being of The Institute of Chartered Accountants in England and Wales].




 
(b)
Any Independent Accountant shall act as expert and not as an arbitrator and his
decision shall be final and binding on the parties (in the absence of manifest
error).




 
(c)
The costs of any Independent Accountant shall be borne as he directs or, in the
absence of such direction, equally by the Seller on one hand and the Company on
the other.

 

 
(d)
Any determination which is made by an Independent Accountant under this
Agreement shall be without liability on the part of such Independent Accountant
other than for bad faith.

 

 
(e)
The Seller and the Company shall give all reasonable assistance to the
Independent Accountant to enable him to make any determination required to be
made by him under this Agreement and shall allow him access to any books,
records or information relating to the business of the UK Companies held by any
of them.

 
2. CLOSING DELIVERIES


2.1 On or before the Closing Date, and as a condition precedent to the
effectiveness of this Agreement, the Seller shall deliver or cause to be
delivered to the Company:





 
5

--------------------------------------------------------------------------------

 


 
(a) 
Duly completed and executed transfers of the Systems Shares to the Company and
the share certificates relating to the Systems Shares (or an indemnity in agreed
form);

 
 
(b)
Share certificates in respect of all issued shares in the capital of Services
held by Systems (or an indemnity in agreed form);

 
 
(c)
To the extent the same exist, any stock ledger, minute books and all other
business books and business records relating to the business or operations of
the UK Companies;

 
 
(d)
Authorizing Resolutions of the board of directors of the Seller approving the
sale of the Systems Shares to the Company as contemplated herein; and

 
 
(e)
Appointment of one director from the Seller and UK Companies to the Board of
Directors of the Company after the completion of the Annual Shareholders Meeting
of the Company.

 
 
(f)
Appointment of one director from the Seller and UK Companies to the Board of
Directors of the Company after the completion of the US$2 million PIPE as
described in preliminary section E.

 
2.2 Within 20 business days of the Closing Date, and as a condition to the
effectiveness of this Agreement, the Company shall:
 
 
(a)
Allot and issue to the Seller credited as fully paid and free from encumbrances
2,400,000 IAGI Shares and deliver to the Seller duly executed certificates for
such shares; and

 

 
(b) 
Deliver or cause to be delivered to the Seller authorizing resolutions of the
Company’s shareholders and board of directors, as applicable, authorizing the
execution, delivery and performance of this Agreement and the transactions
contemplated hereby.

 
3. REPRESENTATION AND WARRANTIES OF THE SELLER PARTIES
 
Except as set forth on the Disclosure Schedule attached hereto as Exhibit A (the
“Disclosure Schedule”), the Seller represents and warrants to the Company as
follows:
 
3.1 Organization, Execution and Delivery; Valid and Binding Agreements.  The
Seller has duly executed and delivered this Agreement and, assuming that this
Agreement is the legal, valid and binding agreement of the Company, this
Agreement constitutes the valid and binding obligations of the Seller,
enforceable against such party, in accordance with its terms.
 
 

 
6

--------------------------------------------------------------------------------

 

3.2 Authority; No Breach or Conflicts.  The Seller has all requisite power and
authority to execute and deliver this Agreement and to perform its
obligations hereunder (including all right, power, capacity and authority to
sell, transfer, and convey the Systems Shares). The execution, delivery and
performance by the Seller of this Agreement and the agreements provided for
herein, and the consummation by the Seller of the transactions contemplated
hereby and thereby, will not, with or without the giving of notice or the
passage of time or both, (i) directly or indirectly contravene, conflict or
result in a violation or breach of any provision of  the Seller’s memorandum and
articles of association or equivalent constitutional, organizational or
formation documents, (ii) directly or indirectly contravene, conflict or result
in a violation or breach of, or constitute a default under, or permit
termination of, or result in the acceleration of, or give rise to the creation
of any lien upon any property or asset of the UK Companies, under any of the
terms, conditions or provisions of any instrument or obligation to which the
Seller and the UK Companies are a party or by which it is bound or to which any
of its assets may be bound or subject, (iii) directly or indirectly contravene,
conflict or result in a violation of any applicable law of the United Kingdom by
the Seller and the UK Companies or by which any property or asset of the Seller
and the UK Companies are bound or subject, or (iv) require any consent.  The
Systems Shares are validly issued; fully paid and free of any liens or
encumbrances provided, however, that the Systems Shares may be subject to
restrictions on transfer under state or US federal securities laws.
 
3.3 Corporate Matters.  The Seller and the UK Companies (i) are corporations
duly registered and validly existing under the laws of England (ii) have full
power and authority to carry on the businesses in which they are engaged, and to
own and use the properties owned and used by them. The Seller and UK Companies
are duly qualified as a foreign entity and is in good standing as a foreign
entity in all jurisdictions where the properties owned, leased or operated by it
and relating to the business are located or where the business is conducted,
except where failure to so qualify or be in good standing is not reasonably
likely to have a material adverse effect on the business, results of operations,
prospects or financial condition of the business.
 
3.4 Capitalization.  Section 3.4 of the Disclosure Schedule sets forth the
authorized and issued share capitals of the UK Companies as of the date hereof. 
As of the date hereof, there are no rights of any kind, whether written or oral,
granted by the Seller to acquire any interest in the UK Companies.
 
3.5 Subsidiaries.  Section 3.5 of the Disclosure Schedule lists each entity in
which the UK Companies own equity interests (each a “UK Companies
Subsidiary”).  The UK Companies Subsidiaries are wholly owned by the UK
Companies.  All of the issued shares of, or other equity interests in, such UK
Companies Subsidiaries have been validly issued and are fully paid and such
shares or interests are owned directly by the UK Companies, free and clear of
all encumbrances and free of any restriction on the right to vote, sell or
otherwise dispose of such shares or other ownership interests.
 
 

 
7

--------------------------------------------------------------------------------

 

3.6 Financial Statements.  Section 3.6 of the Disclosure Schedule sets
forth copies of the unaudited balance sheet of the UK Companies as of September
30, 2010 and the related statements of income for the nine months ended
September 30, 2010 for UK Companies (“UK Companies Financial Statements”).  The
UK Companies Financial Statements present fairly the financial position of UK
Companies as of the date thereof and its results of operations for the period
covered thereby and, except as set forth on Section 3.6 of the Disclosure
Schedule, [the UK Companies Financial Statements have been prepared in all
material respects in accordance with generally accepted accounting principles
(“GAAP”) as adopted and in effect within UK consistently applied.]  Except as
set forth in Section 3.6 of the Disclosure Schedule and so far as the Seller is
aware, since the  date of the UK Companies Financial Statements (i) the UK
Companies have not become subject to any [material] liabilities, contingent or
otherwise, other than (a) liabilities incurred in the ordinary course of
business, and (b) obligations under contracts and commitments incurred in the
ordinary course of business; (ii) there has been no material adverse change in
the assets, business, or liabilities, of the UK Companies; (iii) neither the
business, condition or operations of the UK Companies nor any of their
respective properties or assets have been materially adversely affected as a
result of any legislative or regulatory change, any revocation or change in any
franchise, license or right to do business,; and (iv) the UK Companies have not
entered into any material transaction outside of the ordinary course of business
or made any distribution on its share capital or other ownership interest.  For
the purposes of this Section 3.6, “material transaction” means any transaction
involving the payment of greater than $50,000.
 
3.7 Litigation; Compliance with Law.  So far as the Seller is aware, there is no
(i) action, suit, claim, proceeding or investigation pending or, threatened
against or affecting the UK Companies, at law or in equity, or before or by any
municipal or other governmental department, commission, board, bureau, agency or
instrumentality, domestic or foreign; (ii) arbitration proceeding relating to
the UK Companies pending under collective bargaining agreements or otherwise; or
(iii) governmental inquiry pending or threatened against or affecting the UK
Companies (including, without limitation, any inquiry as to the qualification of
the UK Companies to hold or receive any license or permit). Neither of the UK
Companies is in default with respect to any governmental order, writ, judgment,
injunction or decree known to or served upon such entity of any court or of any
governmental department, commission, board, bureau, agency or instrumentality,
domestic or foreign.  There is no action or suit by either UK Companies pending
or threatened against others.  The UK Companies have complied in all material
respects with all laws, rules, regulations and orders applicable to their
respective businesses and the UK Companies have all necessary permits, licenses
and other authorizations required to conduct its business as conducted and as
proposed to be conducted, except to the extent failure to comply or obtain any
such permits, licenses or authorizations will not have a material adverse
effect.  So far as the Seller is aware, there is no existing law, rule,
regulation or order or any proposed law, rule, regulation or order, which would
prohibit or materially restrict the UK Companies from, or otherwise materially
adversely affect such entity in, conducting its business in any jurisdiction in
which it is now conducting business.
 
 

 
8

--------------------------------------------------------------------------------

 

3.8 Proprietary Information of Third Parties.  No third party has notified the
Seller or the UK Companies that any person employed by or affiliated with the UK
Companies has (a) violated or may be violating to any material extent any of the
terms or conditions of his employment, non-competition or non-disclosure
agreement with such third party, (b) disclosed or may be disclosing or utilized
or may be utilizing any trade secret or proprietary information or documentation
of such third party, or (c) interfered or may be interfering in the employment
relationship between such third party and any of its present or former
employees.  So far as the Seller is aware no person employed by or affiliated
with the UK Companies has improperly utilized or proposes to improperly utilize
any trade secret or any information or documentation proprietary to any former
employer, and no person employed by or affiliated with the UK Companies has
violated any confidential relationship which such person may have had with any
third party, in connection with the development, manufacture or sale of any
product or proposed product or the development or sale of any service or
proposed service of the UK Companies.  So far as the Seller is aware, none of
the execution or delivery of this Agreement and the other related agreements and
documents executed in connection herewith, or the carrying on of the business of
the UK Companies by any officer, director or key employee of the UK Companies,
or the conduct or proposed conduct of the business of the UK Companies, will
materially conflict with or result in a material breach of the terms, conditions
or provisions of or constitute a material default under any contract, covenant
or instrument under which any such person is obligated.
 
3.9 Title to Assets. Each of the UK Companies has valid and marketable title to
all of its assets now carried on its books including those reflected in the most
recent balance sheet of September 30, 2010 which forms a part of the UK
Companies Financial Statements, or acquired since the date of such balance sheet
(except property and assets disposed of since said date in the ordinary course
of business) free of any liens charges or encumbrances of any kind whatsoever,
except as disclosed or where such encumbrances and liens arise in the ordinary
course of business and do not materially impair the UK Companies ownership or
use of such property or assets.  Neither UK Companies owns any real
property.  The UK Companies are in compliance in all material respects under all
leases for property and assets under which they are operating, and all said
leases are valid and subsisting and are in full force and effect.
 
3.10 Intellectual Property Assets.  To the best of the Seller’s knowledge, the
UK Companies have or have rights to use, all patents, patent rights, patent
applications, trademarks, trademark applications, service marks, service mark
applications, trade names or copyrights, any applications for such which are in
the process of being prepared and other intellectual property rights and similar
rights necessary or material for use in connection with its business
(collectively, “UK Companies Intellectual Property”).  So far as the Seller is
aware, the UK Companies Intellectual Property is sufficient to permit each of
the UK Companies to conduct its business as presently conducted, without any
conflict with or infringement of the rights of others, and, except as disclosed
in Section 3.10 of the Disclosure Schedule and so far as the Seller is aware, no
claim is pending or threatened to the effect that the operations of the UK
Companies infringe upon or conflict with the asserted rights of any other person
under any intellectual property, and there is no basis for any such claim
(whether or not pending or threatened).  Except as disclosed in Section 3.10 to
the Disclosure Schedule and so far as the Seller is aware, no claim is pending
or threatened to the effect that any such intellectual property owned or
licensed by the UK Companies, or which the UK Companies otherwise have the right
to use, is invalid or unenforceable by the UK Companies, and, there is no basis
for any such claim (whether or not pending or threatened).  To the best of the
Seller’s knowledge, all material technical information developed by and
belonging to the UK Companies that has not been patented has been kept
confidential.  Neither UK Companies has granted or assigned to any other person
or entity any right to manufacture, have manufactured or assemble the products
or proposed products or to provide the services or proposed services of the UK
Companies.  The UK Companies do not have any material obligation to compensate
any person for the use of any intellectual property nor has either of the UK
Companies granted to any person any license or other rights to use in any manner
any intellectual property of the UK Companies.
 

 
9

--------------------------------------------------------------------------------

 

 
3.11 Assumptions, Guaranties, etc., of Indebtedness of Other Persons.  Except as
disclosed in Section 3.11 of the Disclosure Schedule, neither the Seller nor the
UK Companies has assumed, guaranteed, endorsed or otherwise become directly or
contingently liable for any material amount of indebtedness of any other person
(including, without limitation, any liability by way of agreement, contingent or
otherwise, to purchase, to provide funds for payment, to supply funds to or
otherwise invest in the debtor, or otherwise to assure the creditor against
loss).
 
3.12 Related Party Transactions.  Except as disclosed in Section 3.12 of the
Disclosure Schedule the Seller has not been involved in any business arrangement
or relationship with any of the UK Companies, and the Seller does not own any
asset that is used in the UK Companies business.
 
3.13 No Brokers or Finders.  No person has or will have, as a result of the
transactions contemplated by this Agreement, any right, interest or valid claim
against or upon the Seller for any commission, fee or other compensation as a
finder or broker arising out of the transactions contemplated by this
Agreement.  
 
3.14 Ownership of Systems Shares. The Systems Shares to be acquired by the
Company represent all of the issued share capital of Systems on a fully-diluted
basis.  The Seller has good and marketable title to all of the Systems Shares,
free and clear of any and all covenants, conditions, restrictions, voting trust
arrangements, security interests, options and adverse claims or rights
whatsoever.  Upon consummation of the purchase contemplated hereby, the Company
will acquire from the Seller good and marketable title to the Systems Shares,
free and clear of all covenants, conditions, restrictions, voting trust
arrangements, security interests, options and adverse claims or rights
whatsoever.
 
3.15 Investment. The Seller is acquiring the IAGI Shares for its own account and
beneficial interest for investment and not for sale or with a view to, or for
resale in connection with, the distribution thereof, has no present intention of
selling (in connection with a distribution or otherwise), granting any
participation in, or otherwise distributing the IAGI Shares and does not
presently have any reason to anticipate a change in such intention.
 
3.16 Accredited Investors.  The Seller is an “accredited investor” within the
meaning of Rule 501(a) (1), (2), (3) or (7) of Regulation D under the Securities
Act of 1933, as amended (“Securities Act”).
 

 
10

--------------------------------------------------------------------------------

 

 
3.17 Experience.  [The Seller has such knowledge and experience in financial and
business matters that he is capable of evaluating the merits and risk of an
investment in the IAGI Shares and is able to bear the economic risk of such
investment.]
 
3.18 Restricted Securities.  [Until registered or the expiration of the Rule 144
holding period under the Securities Act, Seller understands that the IAGI Shares
are characterized as “restricted securities” under the Securities Act, inasmuch
as they are being acquired from the Company in a transaction not involving a
public offering and that under the Securities Act and applicable regulations
thereunder such securities may be resold without registration under the
Securities Act only in certain limited circumstances.  In this connection, the
Seller represents that he is familiar with Rule 144 under the Securities Act, as
presently in effect, and understands the resale limitations imposed thereby and
by the Securities Act.  The Seller also understands that the certificates
evidencing the IAGI Shares will bear the legend set forth below:]
 
THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE BEEN ACQUIRED BY THE HOLDER
FOR ITS OWN ACCOUNT, FOR INVESTMENT PURPOSES AND NOT WITH A VIEW TO THE
DISTRIBUTION OF SUCH SECURITIES.  THESE SECURITIES HAVE NOT BEEN REGISTERED
UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR ANY APPLICABLE
STATE SECURITIES LAWS AND MAY NOT BE SOLD OR OTHERWISE TRANSFERRED EXCEPT (I)
PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE ACT AND COMPLIANCE
WITH SUCH STATE SECURITIES LAWS, (II) IN COMPLIANCE WITH RULE 144 UNDER THE ACT
AND APPLICABLE STATE SECURITIES LAWS, OR (III) UPON THE DELIVERY TO IA GLOBAL,
INC.  (THE “COMPANY”) OF AN OPINION OF COUNSEL OR OTHER EVIDENCE SATISFACTORY TO
THE COMPANY THAT SUCH REGISTRATION AND/ OR COMPLIANCE IS NOT REQUIRED.
 
3.19 Material Contract Defaults.  All outstanding contracts, agreements, leases,
or other commitments to which the Seller and the UK Companies is a party which
are material to the business, operations, properties, assets, or financial
condition of the UK Companies (collectively, the “Material Contracts”), are
valid, binding and enforceable as to each such party, in accordance with their
respective terms, and the Seller has no knowledge to the effect that any such
Material Contract is not valid, binding and enforceable as to the other parties
thereto in accordance with its respective terms.  Each of the Material
Agreements shall be in full force and effect without penalty in accordance with
its terms upon consummation of this Agreement and the transactions contemplated
hereby.  The Seller and the UK Companies have performed all obligations required
to be performed by it and is not in default under, or in breach of, nor in
receipt of any claim of default or breach under, any Material Contract; no event
has occurred which with the passage of time or the giving of notice or both
would result in a material default, breach or event of noncompliance by the
Seller and the UK Companies under any Material Contract and there has been no
breach or cancellation or anticipated breach or cancellation by the other
parties to any Material Contract.
 

 
11

--------------------------------------------------------------------------------

 

 
3.20 Government Authorizations.  The UK Companies have all licenses, franchises,
permits, and other governmental authorizations that are legally required to
enable them to conduct the UK Companies business in all material respects as
conducted on the date of this Agreement.
 
3.21 Foreign Investors.  The Seller is not a United States person (as defined by
Section 7701(a)(30) of the Internal Revenue Code of 1986, as amended), and the
Seller hereby represents that it has satisfied itself as to the full observance
of the laws of its jurisdiction in connection with any invitation to subscribe
for or purchase the IAGI Shares or any use of this Agreement, including (a) the
legal requirements within his jurisdiction for the purchase of the IAGI Shares,
(b) any foreign exchange restrictions applicable to such purchase or
acquisition, (c) any government or other consents that may need to be obtained,
and (d) the income tax and other tax consequences, if any, that may be relevant
to the purchase, holding, redemption, sale or transfer of the IAGI Shares.  The
Seller’s beneficial ownership of the IAGI Shares will not violate any applicable
securities or other laws of Seller’s jurisdiction.
 
4.  REPRESENTATIONS AND WARRANTIES OF THE COMPANY.
 
Except as set forth on the IAGI Disclosure Schedule attached hereto as Exhibit B
(the “IAGI Disclosure Schedule”), the Company hereby represents and warrants to
the Seller as follows:
 
4.1 Organization, Execution and Delivery; Valid and Binding Agreements.  The
Company is an organization that is validly existing and in good standing under
the laws of the State of Delaware.  The Company has duly executed and delivered
this Agreement and, assuming that this Agreement is the legal, valid and binding
agreement of the Seller, this Agreement constitutes the valid and binding
obligations of the Company, enforceable against it in accordance with its terms.
 
4.2 Authority; No Breach or Conflicts.  The Company has all requisite power and
authority to execute and deliver this Agreement and to perform its obligations
hereunder (including all right, power, capacity and authority to issue and allot
the IAGI Shares, subject to applicable federal and state securities law
restrictions).  The execution, delivery and performance by the Company of this
Agreement and the agreements provided for herein, and the consummation by the
Company of the transactions contemplated hereby and thereby, will not, with or
without the giving of notice or the passage of time or both, directly or
indirectly contravene, conflict or result in a violation of any provision of the
Company’s organizational documents.  The IAGI Shares, when issued in compliance
with the provisions of this Agreement, will be validly issued, fully paid and
non-assessable free of any liens or encumbrances other than any liens or
encumbrances created by the Seller; provided, however, that the IAGI Shares may
be subject to restrictions on transfer under state or US federal securities
laws.  The issuance of the IAGI Shares is not subject to any preemptive rights
or rights of first refusal.
 

 
12

--------------------------------------------------------------------------------

 

 
4.3 Investment. The Company is acquiring the Systems Shares for its own account
and beneficial interest for investment and not for sale or with a view to, or
for resale in connection with, the distribution thereof, has no present
intention of selling (in connection with a distribution or otherwise), granting
any participation in, or otherwise distributing the Systems Shares, and does not
presently have any reason to anticipate a change in such intention.
 
4.4 The Company Reports; Financial Statements.
 
 
(a)
The Company has made available to the Seller each registration statement,
report, proxy statement or information statement prepared by it since March 31,
2010 (the “Audit Date”) and filed with the US Securities and Exchange Commission
(“SEC”), including the Company’s Annual Report on Form 10-K for the year ended
March 31, 2010 and Quarterly Report on Form 10-Q for the quarter ended September
30, 2010, each in the form (including exhibits, annexes and any amendments
thereto) as filed with the SEC.  The Company has filed or furnished all forms,
statements, reports and documents required to be filed or furnished by it with
the SEC pursuant to applicable securities statutes, regulations, policies and
rules since the Audit Date (the forms, statements, reports and documents filed
or furnished with the SEC since the Audit Date and those filed or furnished with
the SEC subsequent to the date of this Agreement, if any, including any
amendments thereto, the “Reports”).  Except as set forth on Section 4.4 of the
IAGI Disclosure Schedule, each of the Reports, at the time of its filing,
complied or will comply in all material respects with the applicable
requirements of the Securities and Exchange Act of 1934, as amended (“Exchange
Act”) and the rules and regulations thereunder and complied in all material
respects with then applicable accounting standards.  As of its respective dates
(or, if amended, as of the date of such amendment), the Reports did not contain
any untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary to make the statements made therein,
in light of the circumstances in which they were made, not misleading.

 

 
(b) 
Each of the consolidated balance sheets included in or incorporated by reference
into the Reports (including the related notes and schedules) fairly presents the
consolidated financial position of the Company and its subsidiaries as of its
date and each of the consolidated statements of income, shareholders’ equity and
cash flows included in or incorporated by reference into the Reports (including
any related notes and schedules) fairly presents, or in the case of Reports
filed after the date hereof, will fairly present, the net income, total
shareholders’ equity and net increase in cash and cash equivalents, as the case
may be, of the Company and its respective subsidiaries for the periods set forth
therein (subject, in the case of unaudited statements, to notes and normal
year-end audit adjustments that will not be material in amount or effect), in
each case in accordance with generally accepted accounting principles
consistently applied during the periods involved, except as may be noted
therein.

 

 
13

--------------------------------------------------------------------------------

 

 
4.5 Due Diligence Information.  The due diligence information presented to the
Seller by the Company in connection with its due diligence investigation of the
Company is complete and accurate in all material respects and does not contain
any untrue statement of a material fact or omit to state a material fact
required to make the statements made, in light of the circumstances under which
they were made, not misleading.
 
4.6 Litigation; Compliance with Law.  Except as disclosed, there is no (i)
action, suit, claim, proceeding or investigation pending or, to the best of the
Company’s knowledge, threatened against or affecting the Company, at law or in
equity, or before or by any municipal or other governmental department,
commission, board, bureau, agency or instrumentality, domestic or foreign; (ii)
arbitration proceeding relating to the Company pending under collective
bargaining agreements or otherwise; or (iii) governmental inquiry pending or, to
the best of the Company’s knowledge, threatened against or affecting the Company
(including, without limitation, any inquiry as to the qualification of the
Company to hold or receive any license or permit), and, to the best of the
Company’s knowledge, there is no reasonable basis for any of the foregoing.  The
Company is not in default with respect to any governmental order, writ,
judgment, injunction or decree known to or served upon the Company of any court
or of any governmental department, commission, board, bureau, agency or
instrumentality, domestic or foreign.  There is no action or suit by the Company
pending or threatened against others.  The Company has complied in all respects
with all laws, rules, regulations and orders applicable to its businesses,
operations, properties, assets, products and services, and the Company has all
necessary permits, licenses and other authorizations required to conduct its
business as conducted and as proposed to be conducted, except to the extent
failure to comply or obtain any such permits, licenses or authorizations will
not have a material adverse effect.  There is no existing law, rule, regulation
or order, and the Company is not aware of any proposed law, rule, regulation or
order, which would prohibit or materially restrict the Company from, or
otherwise materially and adversely affect the Company in, conducting its
business in any jurisdiction in which it is now conducting business or in which
it proposes to conduct business.
 
4.7 Proprietary Information of Third Parties.  No third party has claimed or has
reason to claim that any person employed by or affiliated with the Company has
(a) violated or may be violating to any material extent any of the terms or
conditions of his employment, non-competition or non-disclosure agreement with
such third party, (b) disclosed or may be disclosing or utilized or may be
utilizing any trade secret or proprietary information or documentation of such
third party, or (c) interfered or may be interfering in the employment
relationship between such third party and any of its present or former
employees, or has requested information from the Company that suggests that such
a claim might be contemplated.  To the best of the Company’s knowledge, no
person employed by or affiliated with the Company has improperly utilized or
proposes to improperly utilize any trade secret or any information or
documentation proprietary to any former employer, and to the best of the
Company’s knowledge, no person employed by or affiliated with the Company has
violated any confidential relationship which such person may have had with any
third party, in connection with the development, manufacture or sale of any
product or proposed product or the development or sale of any service or
proposed service of the Company, and the Company has no reason to believe there
will be any such employment or violation.  To the best of the Company’s
knowledge, none of the execution or delivery of this Agreement and the other
related agreements and documents executed in connection herewith, or the
carrying on of the business of the Company as officers, employees or agents by
any officer, director or key employee of the Company, or the conduct or proposed
conduct of the business of the Company, will materially conflict with or result
in a material breach of the terms, conditions or provisions of or constitute a
material default under any contract, covenant or instrument under which any such
person is obligated.
 

 
14

--------------------------------------------------------------------------------

 

 
4.8 Title to Assets.  Except as disclosed, the Company has valid and marketable
title to all of its assets now carried on its books including those reflected in
the most recent balance sheet of the Company which forms a part of the Reports,
or acquired since the date of such balance sheet (except personal property
disposed of since said date in the ordinary course of business) free of any
liens charges or encumbrances of any kind whatsoever, except such encumbrances
and liens that arise in the ordinary course of business and do not materially
impair the Company’s ownership or use of such property or assets.  The Company
does not own any real property.  The Company is in compliance in all material
respects under all leases for property and assets under which it is operating,
and all said leases are valid and subsisting and are in full force and effect.
 
4.9 Intellectual Property Assets.  The Company has, or has right to use all
patents, patent rights, patent applications, trademarks, trademark applications,
service marks, service mark applications, trade names or copyrights, any
applications for such which are in the process of being prepared and other
intellectual property rights and similar rights necessary or material for use in
connection with its business (collectively, “IAGI Intellectual Property”).  The
Company owns or possesses adequate licenses or other rights to use all IAGI
Intellectual Property necessary or material to the conduct of its business as
conducted, without any conflict with or infringement of the rights of others,
and as proposed to be conducted, and, except as disclosed in Section 4.9 to
the IAGI Disclosure Schedule, no claim is pending or, to the best of the
Company’s knowledge, threatened to the effect that the operations of the Company
infringe upon or conflict with the asserted rights of any other person under any
IAGI Intellectual Property, and, to the best of the Company’s knowledge, there
is no basis for any such claim (whether or not pending or threatened).  Except
as disclosed in Section 4.9 to the IAGI Disclosure Schedule, no claim is pending
or, to the best of the Company’s knowledge, threatened to the effect that any
such IAGI Intellectual Property owned or licensed by the Company, or which the
Company otherwise has the right to use, is invalid or unenforceable by the
Company, and, to the best of the Company’s knowledge, there is no basis for any
such claim (whether or not pending or threatened).  To the best of the Company’s
knowledge, all material technical information developed by and belonging to the
Company that has not been patented has been kept confidential.  The Company has
not granted or assigned to any other person or entity any right to manufacture,
have manufactured or assemble the products or proposed products or to provide
the services or proposed services of the Company.  The Company has no material
obligation to compensate any person for the use of any Intellectual Property nor
has the Company granted to any person any license or other rights to use in any
manner any IAGI Intellectual Property.
 

 
15

--------------------------------------------------------------------------------

 

 
4.10 Assumptions, Guaranties, etc. of Indebtedness of Other persons.  The
Company has not assumed, guaranteed, endorsed or otherwise become directly or
contingently liable for any material amount of indebtedness of any other person
(including, without limitation, any liability by way of agreement, contingent or
otherwise, to purchase, to provide funds for payment, to supply funds to or
otherwise invest in the debtor, or otherwise to assure the creditor against
loss).
 
4.11 No Brokers or Finders.  No person has or will have, as a result of the
transactions contemplated by this Agreement, any right, interest or valid claim
against or upon the Company for any commission, fee or other compensation as a
finder or broker arising out of the transactions contemplated by this Agreement.
 
4.12 No Material Adverse Change.  Since the respective dates as of which
information was given in this Agreement or the Disclosure Schedules, except as
otherwise stated therein:  (i) there has been no material adverse change in the
financial condition, or in the results of operations, affairs or prospects of
the Company, whether or not arising in the ordinary course of business; and (ii)
there have been no transactions entered into by the Company, other than those in
the ordinary course of business, which are material to the Company.
 
4.13 Information.  The Company has received all information requested from the
Seller that it considers necessary or appropriate for deciding whether to
acquire the Shares.  The Company has had an opportunity to ask questions and
receive answers from the Seller regarding the terms of the Systems Shares and to
obtain any additional information necessary to verify the accuracy of the
information given to it.
 
4.14 Material Contract Defaults.  The Company is not in default in any material
respect under the terms of any outstanding contract, agreement, lease, or other
commitment which is material to the business, operations, properties, assets, or
financial condition of either of them, and there is no event of default or other
event which, with notice or lapse of time or both, would constitute a default in
any material respect under any such contract, agreement, lease, or other
commitment in respect of which the Company has not taken adequate steps to
prevent such a default from occurring.
 
4.15 Government Authorizations.  The Company has all licenses, franchises,
permits, and other governmental authorizations that are legally required to
enable them to conduct their business in all material respects as conducted on
the date of this Agreement.  No authorization, approval, consent, or order of,
or registration, declaration, or filing with, any court or other governmental
body is required in connection with the execution and delivery by the Company of
this Agreement and the consummation by the Company of the transactions
contemplated hereby.
 

 
16

--------------------------------------------------------------------------------

 

 
4.16 IAGI Shares.  All of the IAGI Shares to be issued to the Seller pursuant to
this Agreement shall be issued credited as fully paid and shall rank pari passu
in all respects with the existing issued shares of IAGI common stock as from the
date on which such IAGI Shares are issued.
 
5.  CONTINUING COVENANTS AND AGREEMENTS
 
From and after the execution and delivery of this Agreement, the parties agree
as follows:
 
5.1 Registration Statement.    If required, the Company agrees it shall, within
ninety days following the expiration of the lockup of the IAGI Shares, the
Company will prepare and file with the SEC, at the Company’s expense, a
registration statement on Form S-1 for the re-sale of the IAGI Shares (the “S-1
Registration Statement”) under the Securities Act by the Seller.  The Company
will use its reasonable efforts to cause such S-1 Registration Statement to
become effective within sixty (60) days from the initial filing thereof.
 
5.2 Management Service Fee.  Commencing on the Closing Date, the Company shall
perform consulting services in connection with the management, marketing,
administrative and accounting operations of the UK Companies. The Company shall
perform such services at the UK Companies facilities or elsewhere outside Japan
in its reasonable discretion.  Such services will include sending company
personnel to the UK Companies facilities, as well as promoting the UK Companies
in the United States.  As consideration for such consulting services,[ The UK
Companies shall pay the Company a fee of 10% of all funds raised and reimburse
the Company for reasonable expenses incurred in connection with such consulting
services.  The Company shall remit an invoice to the UK Companies for such
consulting services and expense reimbursement amounts within ten (10) days after
the closing of all funding.  The Company shall perform such consulting services
and the UK Companies shall pay for such services for a period of one year
following the Closing Date, and thereafter the parties will automatically renew
such services agreement set forth in this Section 5.3 for successive one year
periods starting on the first anniversary of the Closing Date, in the absence of
written notice of termination by either party delivered no less than three (3)
months prior to the date on which such one year term would expire. ]
 
5.3 Notice of Developments.  Each party will give prompt written notice to the
other party of any material adverse development causing a breach or likely
breach of any of its covenants in this Agreement.
 

 
17

--------------------------------------------------------------------------------

 

6.  INDEMNIFICATION
 
6.1 Survival of Representations.  All of the representations and warranties of
the Company and the Seller contained in this Agreement shall have been accurate
as of the date of the Closing Date, and all such representations and warranties
shall survive the Closing Date for a period of six months, measured from the
Closing Date.
 
6.2 Indemnification.
 

 
(a) 
The Company shall indemnify, defend and hold harmless the Seller and the UK
Companies and its officers, directors, agents, employees and affiliates, each
person who controls the Seller and the UK Company (within the meaning of Section
15 of the Securities Act or Section 20 of the Exchange Act) (each such Person, a
“Control Person”) and the officers, directors, agents, employees and affiliates
of each such Control Person, to the fullest extent permitted by applicable law,
from and against any and all losses, claims, damages, liabilities, costs
(including, without limitation, costs of preparation and attorneys’ fees) and
expenses (collectively, “Losses”), as incurred, arising out of, or relating to,
a breach or breaches of any representation, warranty, covenant or agreement by
the Company under this Agreement.

 

 
(b) 
The Seller shall indemnify and hold harmless the Company, its officers,
directors, agents and employees to the fullest extent permitted by applicable
law, from and against any and all Losses, as incurred, arising out of, or
relating to, a breach or breaches of any representation, warranty, covenant or
agreement by the Seller under this Agreement.

 
6.3 Conduct of Indemnification Proceedings.  If any proceeding shall be brought
or asserted against any person entitled to indemnity (each a “Proceeding”)
hereunder (an “Indemnified Party”), such Indemnified Party promptly shall notify
the person from whom indemnity is sought (the “Indemnifying Party”) in writing,
and the Indemnifying Party shall assume the defense thereof, including the
employment of counsel reasonably satisfactory to the Indemnified Party and the
payment of all fees and expenses incurred in connection with defense thereof;
provided, that the failure of any Indemnified Party to give such notice shall
not relieve the Indemnifying Party of its obligations or liabilities pursuant to
this Agreement, except (and only) to the extent that it shall be finally
determined by a court of competent jurisdiction (which determination is not
subject to appeal or further review) that such failure shall have proximately
and materially adversely prejudiced the Indemnifying Party.
 
 

 
18

--------------------------------------------------------------------------------

 

An Indemnified Party shall not make any admission of liability, agreement or
compromise with any person, body or authority in relation to any Proceeding
without prior consultation with the Indemnifying Party.  An Indemnified Party
shall have the right to employ separate counsel in any such Proceeding and to
participate in the defense thereof, but the fees and expenses of such counsel
shall be at the expense of such Indemnified Party or Parties unless:  (1) the
Indemnifying Party has agreed to pay such fees and expenses; or (2) the
Indemnifying Party shall have failed promptly to assume the defense of such
Proceeding and to employ counsel reasonably satisfactory to such Indemnified
Party in any such Proceeding; or (3) the named parties to any such Proceeding
(including any impleaded parties) include both such Indemnified Party and the
Indemnifying Party, and such Indemnified Party shall have been advised by
counsel that a conflict of interest is likely to exist if the same counsel were
to represent such Indemnified Party and the Indemnifying Party (in which case,
if such Indemnified Party notifies the Indemnifying Party in writing that it
elects to employ separate counsel at the expense of the Indemnifying Party, the
Indemnifying Party shall not have the right to assume the defense of the claim
against the Indemnified Party but will retain the right to control the overall
Proceedings out of which the claim arose and such counsel employed by the
Indemnified Party shall be at the expense of the Indemnifying Party).  The
Indemnifying Party shall not be liable for any settlement of any such Proceeding
effected without its written consent, which consent shall not be unreasonably
withheld.  No Indemnifying Party shall, without the prior written consent of the
Indemnified Party, effect any settlement of any pending Proceeding in respect of
which any Indemnified Party is a party, unless such settlement includes an
unconditional release of such Indemnified Party from all liability on claims
that are the subject matter of such Proceeding.
 
All fees and expenses of the Indemnified Party to which the Indemnified Party is
entitled hereunder (including reasonable fees and expenses to the extent
incurred in connection with investigating or preparing to defend such Proceeding
in a manner not inconsistent with this Section) shall be paid to the Indemnified
Party, as incurred, within ten (10) business days of written notice thereof to
the Indemnifying Party.
 
No right of indemnification under this Section shall be available as to a
particular Indemnified Party if there is a non-appealable final judicial
determination that such Losses arise solely out of the negligence or bad faith
of such Indemnified Party in performing the obligations of such Indemnified
Party under this Agreement or a breach by such Indemnified Party of its
obligations under this Agreement.
 
6.4 Limitations on Indemnity.
 
 
(a)
Neither the Seller, on one hand, nor the Company, on the other hand, shall have
aggregate liability for Losses arising under this Agreement or any instrument
delivered hereunder in excess of $2,400,000 [and any aggregate liability will be
resolved through the return of shares at the current market price.]

 
 
(b)
The provisions of Schedule 6.4 shall operate to limit the liability of the
Seller for Losses arising under this Agreement.

 
6.5 Exclusivity.  The indemnity agreements contained in this Section 6 are the
exclusive remedy that the Indemnified Parties may have to the Indemnifying
Parties.
 
 

 
19

--------------------------------------------------------------------------------

 

7.  MISCELLANEOUS
 
7.1 Remedies Cumulative; Remedies Not Waived.  Except as provided in Section
6.5, no remedy herein conferred upon the parties is intended to be exclusive of
any other remedy and each and every such remedy shall be cumulative and shall be
in addition to every other remedy given hereunder or now or hereafter existing
at law or in equity or by statute or otherwise.  No course of dealing between
the parties, nor any delay on the part of the parties in exercising any rights
hereunder, shall operate as a waiver of any of the rights of any of the parties,
either individually or in the aggregate.
 
7.2 Waiver and Amendment.  This Agreement shall be binding upon and inure to the
benefit of the parties hereto and to their respective heirs, legal
representatives, successors and assigns.  This Agreement sets forth the entire
agreement and understanding between the parties as to the subject matter hereof
and merges and supersedes all prior discussions, agreements and understandings
of any and every nature among them.  This Agreement shall not be changed,
modified or amended except by a writing signed by the parties hereto.
 
7.3 Assignability. Neither party may assign or transfer this Agreement or its
rights hereunder without the prior written consent of the other party, which
consent shall not be unreasonably withheld.
 
7.4 Notices.  All notices and other communications required or permitted
hereunder shall be in writing and shall be sent by registered or certified mail
(return receipt requested and postage prepaid), transmitted by fax or e-mail, or
delivered by hand, by messenger or by a recognized international overnight
delivery service, addressed as follows, or to such other address as such party
may have from time to time furnished to the other party in writing:
 
If to the Company:        Brian Hoekstra
                                         Chief Executive Officer
                                         IA Global, Inc.
101 California Street, Suite 2450
San Francisco, CA 94111
Fax: + 1-415-946-8801


If to the Seller Parties:  Mr. Paul Farn
                                                                        Group
Chief Executive Officer
                                                                       
Innovative Software Direct Plc
                                                                        The
Studio
                                                                        East
Batterlaw Farm
                                                                        Hawthorn
                                                                        County
Durham, UK
                                                                        SR7 8RP
                                         Fax: 011-44-191-527-0036

 
20

--------------------------------------------------------------------------------

 

 
Each such notice or other communication shall for all purposes of this Agreement
be treated as effective or having been given (i) if sent by registered or
certified mail, the earlier of receipt and five (5) business days after
dispatch, (ii) if transmitted by fax or e-mail, on the business day of confirmed
receipt by the addressee thereof, and (iii) if delivered in person or by
recognized international overnight courier, on the business day delivered.
 
7.5 Expenses.  Each party shall pay its expenses, including attorneys fees, in
connection with this Agreement and the transaction contemplated hereby.
 
7.6 Counterparts.  This Agreement may be executed in several counterparts, and
each executed copy shall constitute an original instrument, but all such
counterparts shall together constitute but one and the same instrument.
 
7.7 Headings; Construction.  The headings of the several sections, divisions or
subsections of this Agreement shall not be construed to constitute any part or
to affect the meaning of any such sections, divisions or subsections.  The
parties hereto have participated jointly in the negotiation and drafting of this
Agreement.  In the event an ambiguity or question of intent or interpretation
arises, this Agreement shall be construed as if drafted jointly by the parties
hereto and no presumption of burden of proof shall arise favoring or not
favoring any party by virtue of the authorship of any of the provisions of this
Agreement.
 
7.8 Severability.  If any provision of this Agreement or portion of any
provision, or the application thereof to any person or circumstance, shall, to
any extent, be held invalid or unenforceable, the remainder of this Agreement or
the remainder of such provision and the application thereof to other persons or
circumstances, other than those as to which it is held invalid or unenforceable,
shall not be affected thereby, and each term and provision of this Agreement
shall be valid and be enforced to the fullest extent permitted by law.
 
7.9 Governing Law.  All questions concerning the construction, validity,
enforcement and interpretation of this Agreement shall be governed by and
construed and enforced in accordance with the internal laws of the State of
Delaware, without regard to the principles of conflicts of law thereof.  Each
party agrees that all legal proceedings concerning the interpretations,
enforcement and defense of the transactions contemplated by this Agreement
(whether brought against a party hereto or its respective affiliates, directors,
officers, shareholders, employees or agents) shall be commenced exclusively in
the state and federal courts sitting in the City of Newark, Delaware.  Each
party hereby irrevocably submits to the exclusive jurisdiction of the state and
federal courts sitting in the City of Newark, Delaware for the adjudication of
any dispute hereunder or in connection herewith or with any transaction
contemplated hereby or discussed herein (including with respect to the
enforcement of any of this Agreement), and hereby irrevocably waives, and agrees
not to assert in any suit, action or proceeding, any claim that it is not
personally subject to the jurisdiction of any such court, that such suit, action
or proceeding is improper or is an  inconvenient venue for such
proceeding.  Each party hereby irrevocably waives personal service of process
and consents to process being served in any such suit, action or proceeding by
mailing a copy thereof via registered or certified mail or overnight delivery
(with evidence of delivery) to such party at the address in effect for notices
to it under this Agreement and agrees that such service shall constitute good
and sufficient service of process and notice thereof.  Nothing contained herein
shall be deemed to limit in any way any right to serve process in any other
manner permitted by law.  The parties hereby waive all rights to a trial by
jury.  If either party shall commence an action or proceeding to enforce any
provisions of this Agreement, then the prevailing party in such action or
proceeding shall be reimbursed by the other party for its reasonable attorneys’
fees and other costs and expenses incurred with the investigation, preparation
and prosecution of such action or proceeding.
 

 
21

--------------------------------------------------------------------------------

 

 
7.10 Compliance Required.  The obligations of each of the parties arising
pursuant to this Agreement shall be expressly conditioned upon the full
compliance by the other party hereto with the terms set forth herein and in the
ancillary agreements referenced herein.
 
[Signature Page Follows]

 


 

 
22

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered by their respective corporate officers thereunto duly authorized
on the day and year first above written.
 
The Company:


IA Global, Inc.


/s/ Brian Hoekstra
__________________________
By:  Brian Hoekstra
Title:  Chief Executive Officer
Date: December 17, 2010


The Seller:


Innovative Software Direct Plc


/s/ Paul Farn
________________________
By: Paul Farn
Group Chief Executive Officer
Date:  December 17, 2010















































 
23

--------------------------------------------------------------------------------

 



Schedule 6.4
 
Limitations on Seller’s Liability


1.
The Company acknowledges that, in entering into this Agreement, it has not
relied on any warranties, representations, covenants, undertakings, indemnities
or other statements whatsoever (whether implied or otherwise) other than those
expressly contained in this Agreement and acknowledges that the Seller has not
given any such warranties, representations, covenants, undertakings or
indemnities.

 
2.
No right of rescission shall be available to the Company by reason of any breach
of any provision of this Agreement.

 
3.
Except in the case of fraud or wilful default on the part of the Seller or a
deliberate failure by it to disclose information (where no limitation shall
apply):-

 
 
3.1
no claim in respect of breach of any of the provisions of this Agreement (a
“Claim”) shall be brought by the Company unless it shall have given notice of
such claim to the Seller not later than six months from the Closing Date;

 
 
3.2
the aggregate liability of the Seller in respect of all Claims shall not exceed
$2,400,000 and no amount shall be payable by the Seller in respect of any such
claim:-

 
 
3.2.1
unless and until the aggregate cumulative liability of the Seller in respect of
such Claims exceeds £160,000; and

 
 
3.2.2
unless the amount of each such Claim exceeds £5,000.

 
4.
The Seller shall not be liable under any provision of this Agreement:

 
 
4.1
to the extent that the facts which might result in a claim or possible claim are
disclosed or referred to in the Disclosure Schedule;

 
 
4.2
to the extent that a claim arises from an act or omission occurring at the
request of or with the consent of the Company;

 
 
4.3
to the extent that a claim arises as a result of the passing of any legislation
or other regulations with retrospective effect;

 
 
4.4
to the extent that a claim arises as a result of any increase or change in rates
of taxation made after the Closing Date or arises as a result of the
retrospective imposition of taxation;

 
 
4.5
to the extent that a claim has already been recovered by the Company under any
other provision of this Agreement;

 

 
24

--------------------------------------------------------------------------------

 
 



 
4.6
to the extent that the subject of the claim has been or is made good or is
otherwise compensated for without cost to the Company or the UK Companies; and




 
4.7
to the extent that the subject of the claim is recoverable by the Company or the
UK Companies by insurance or would have been so recoverable but for any change
in the terms of any insurance after the date of this Agreement.



5.
The Company shall take all reasonable steps to mitigate any loss or liability
suffered by it or the UK Companies in consequence of any events or circumstances
which give rise to a claim under this Agreement or any misrepresentation
relating to the sale of the Systems Shares and, in particular, where the Company
or the UK Companies are at any time entitled to recover from some other person
any sum in respect of any matter giving rise to a claim under any of the
provisions of this Agreement or in relation to any misrepresentation relating to
the sale of the Systems Shares the Company shall take or procure that the UK
Companies take all necessary steps to enforce such recovery prior to taking any
action (other than notifying the Seller of the claim) against the Seller and in
the event that the Company or the UK Companies shall recover any amount from
such other person the amount of the claim against the Seller shall be reduced by
the amount so recovered less all costs, charges and expenses reasonably incurred
by the Company or the UK Companies in recovering that sum from such other
person.




6.
If the Seller at any time pays to the Company an amount pursuant to a claim
under the provisions of this Agreement or in relation to any misrepresentation
relating to the sale of the Systems Shares and the Company or the UK Companies
subsequently become entitled to recover from some other person any sum in
respect of any matter giving rise to such claim the Company shall take or shall
procure that the UK Companies take all necessary steps to enforce such recovery
and shall immediately repay to the Seller so much of the amount paid by the
Seller to the Company as does not exceed the sum recovered from such other
person less all costs, charges and expenses incurred by the Company or the UK
Companies in recovering that sum from such other person.




7.
If any claim arises under this Agreement or any misrepresentation relating to
the sale of the Systems Shares by reason of a liability which is contingent when
the claim in respect thereof is notified to the Seller, the Seller will not be
obliged to make any payment to the Company until such time as the contingent
liability ceases to be contingent and becomes an actual liability.




8.
The Company shall not be entitled to recover damages in respect of any claim
under this Agreement and/or misrepresentation relating to the sale of the
Systems Shares or otherwise obtain reimbursement or restitution more than once
in respect of any misrepresentation, breach or claim.





25


--------------------------------------------------------------------------------